UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7822


LEROY ANTHONY JOHNSON,

                Petitioner – Appellant,

          v.

THEODIS BECK; DARLENE WHITE,

                Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-hc-02067-D)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Anthony Johnson, Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leroy    Anthony         Johnson    seeks      to    appeal    the      district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of   appealability.            28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue    absent       “a       substantial       showing      of     the    denial          of     a

constitutional        right.”          28   U.S.C.     § 2253(c)(2).             A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the     district      court       is    debatable       or        wrong    and       that        any

dispositive procedural ruling by the district court is likewise

debatable.      Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                             We have independently

reviewed the record and conclude that Johnson has not made the

requisite      showing.           Accordingly,         we    deny    a     certificate           of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     DISMISSED




                                              2